Title: From Thomas Jefferson to Samuel Miller, 25 February 1800
From: Jefferson, Thomas
To: Miller, Samuel



Sir
Philadelphia Feb. 25. 1800.

I have to acknolege the reciept of your favor of the 13th. with the sermon inclosed, for which I return you my thanks, and have read it with great satisfaction. praise, when given within the limits of truth & nature affords us an occasion of exercising some of the most pleasing & virtuous emotions of the mind, of paying by a just tribute a debt of gratitude which we owe to those who have deserved well of their fellowmen. but we have seen some examples lately, which if they do not border on impiety, yet revolt us by their extravagance, and would have revolted no one more than the great man who was the subject of them.
I am afraid I may owe you some apology on a subject on which I believe you once applied to me for information, which I was to seek on my return home. but whether I did so, or whether I ever wrote to you on the subject, & even what the subject was, has so entirely escaped my memory, that I am unable to judge in what degree of blame I stand. if any, it must be that of forgetfulness, as I am sure I respected the application & applicant too much to have been wilfully inattentive. if I have failed, and the occasion be not passed away, you will, by repeating it, give me pleasure in enabling me to repair the sins of my memory, which are but too frequent, and to assure you of the sentiments of esteem & respect with which I am Sir
Your most obedt. & most humble servt

Th: Jefferson

